Citation Nr: 0504900	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  99-18 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to special monthly death pension for the 
surviving spouse of the veteran by reason of need for regular 
aid and attendance or by reason of being permanently 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  He died in December 1997.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board remanded the case to the RO in December 2000.  The 
Board instructed the RO to schedule the appellant for a 
Travel Board hearing.  However, in correspondence dated in 
August 2002, the appellant withdrew her request for a Board 
hearing.  See 38 C.F.R. § 20.704 (2004).

The Board also remanded the case to the RO in February 2004 
for additional development.  The case is again before the 
Board for appellate review.  

The appeal on the issue of entitlement to special monthly 
death pension for the surviving spouse of the veteran by 
reason of need for regular aid and attendance is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will contact the appellant if further action is 
required on her part.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in December 1997.  The case of death is 
listed as multiorgan system disease due to atherosclerosis.  
3.  At the time of his death, the veteran had a single 
service-connected disability, bronchiectasis, rated as 30 
percent disabling.  

4.  There is no evidence of atherosclerosis in service or 
within the presumptive period, and no competent evidence of a 
nexus between the cause of the veteran's death and his period 
of service or his service-connected disability. 

5.  Medical evidence shows that the appellant is 
substantially confined to her home or immediate premises due 
to permanent disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2004).  

2.  The criteria for special monthly death pension for the 
surviving spouse of the veteran by reason of being 
permanently housebound have been met.  38 U.S.C.A. §§ 1502, 
1541 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in May 2001 and September 
2003, the RO advised the appellant of the evidence needed to 
substantiate her claims and explained what evidence VA was 
obligated to obtain or to assist her in obtaining and what 
information or evidence the appellant was required to 
provide.  In addition, the supplemental statements of the 
case dated in October 2002 and August 2003 include the text 
of the regulations that implement the notice and assistance 
provisions from the statute.  Therefore, the Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5013(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO initially adjudicated 
the appellant's claims in August 1998 and February 2000, well 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the appellant has received all required VCAA 
notice, as well as all required assistance, as discussed 
below.  Any failure to follow Pelegrini in this case results 
in no prejudice to the appellant and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where an appellant has not been harmed by an error in 
a Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2004) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the 
appellant do not specifically contain this request, the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her claim.  The 
letters specifically identified certain evidence that the RO 
would secure.  It also asked the appellant to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  In addition, the letter asks the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described by the appellant.  
In this case, the Board finds no indication of defective 
notice that is prejudicial to the appellant, such that 
proceeding to evaluate the appeal, if defect can be found, is 
harmless error.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records and early VA 
treatment records.  The RO has attempted to secure all 
private medical records for the veteran for which the 
appellant has provided the required authorization.  The RO 
has properly obtained or followed-up on its requests to 
obtain records.  Specifically, in November 2002, the RO 
issued a request for records to a Dr. Heekin.  When it did 
not receive a response, it issued a follow-up request in 
February 2003 and an explanatory letter to the appellant.  
See 38 C.F.R. § 3.159(c)(1).  The Board finds that the RO's 
action comply with the duty to assist.  38 U.S.C.A. § 5103A. 
 
The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Specifically, in the February 2004 
remand, the Board instructed the RO to ask the appellant to 
submit or authorize VA to obtain private medical records for 
the veteran.  The appellant submitted records from a Dr. 
Nabizadeh and St. Vincent's Hospital.  She completed 
authorizations to obtain records from St. Vincent's, Brooks 
Rehabilitation Center, a Dr. Eye, and a Dr. Decker.  These 
records were received.  However, she did not submit, or 
complete the requested authorization for, records from 
Specialty Hospital of Jacksonville, where the veteran was 
hospitalized at the time of his death.  Therefore, despite 
the RO's compliance with the Board's remand, these records 
are not available for review here.  

Analysis

Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. 
§§ 3.1(k), 3.303.  

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Some chronic diseases, including arteriosclerosis, 
are presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in December 1997.  The cause 
of the veteran's death is listed in the Death Certificate as 
multi-organ system disease due to atherosclerosis.  At the 
time of his death, the veteran had a single service-connected 
disability, bronchiectasis, rated as 30 percent disabling.  

Service medical records are negative for any atherosclerosis 
or any cardiac disability.  In addition, there is no evidence 
of atherosclerosis within one year after the veteran's 
separation from service in 1945.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Although the 
evidence does not reflect the date of diagnosis of heart 
disease, the earliest references are in private medical 
records from St. Luke's Hospital in 1996.  Notes from a Dr. 
Mendhi dated in April 1997 indicated that the veteran had his 
first angioplasty nine years ago, or about 1988.    

Moreover, there is no competent evidence of a nexus between 
the cause of the veteran's death and his period of military 
service or his service-connected bronchiectasis.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  That is, there is simply no medical evidence that 
establishes a link between the veteran's multiorgan system 
disease and atherosclerosis to the veteran's military 
service.  In statements dated in November 2002 and November 
2003, the appellant contended that the veteran received large 
doses of steroids in service to treat his service-connected 
disability and that these steroids compromised his organs and 
ultimately contributed to his death.  First, the Board 
observes that the appellant is a lay person, not trained or 
educated in medicine.  Therefore, her personal opinion as to 
what caused or contributed to the veteran's death is not 
competent evidence that would be sufficient to establish a 
medical conclusion warranting service connection for the 
cause of the veteran's death.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Second, review of the evidence 
of record fails to reveal any medical evidence that would 
tend to support the appellant's assertions.  Medical records 
show that the veteran had a number of medical problems, 
including hypertension with chronic renal failure, coronary 
artery disease, benign prostatic hypertrophy, and Alzheimer's 
disease.  There is nothing in the medical evidence of record 
to suggest a relationship between in-service treatment for 
bronchiectasis and any of these diagnoses.  Absent competent 
evidence of a nexus between the medical illness that caused 
the veteran's death and his period of military service or his 
service-connected disability, service connection for the 
cause of his death may not be granted.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b).     


Entitlement to Special Monthly Death Pension

The appellant seeks special monthly death pension by reason 
of need for regular aid and attendance or by reason of being 
permanently housebound.  The claim for benefits based on need 
for regular aid and attendance, which includes greater 
benefits, is addressed in the remand portion of the decision, 
below.  

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Increased death 
pension benefits are payable if the surviving spouse is in 
need of regular aid and attendance.  38 U.S.C.A. § 1541(d); 
38 C.F.R. § 3.351(a)(5).  If the surviving spouse does not 
qualify for increased benefits for aid and attendance, 
increased death pension benefits may still be payable a the 
housebound rate.  38 U.S.C.A. § 1541(e); 38 C.F.R. § 
3.351(a)(5).  For purposes of increased death pension, a 
surviving spouse is permanently housebound when she is 
substantially confined to her house (ward or clinical areas, 
if institutionalized) or immediate premises due to permanent 
disability or disabilities that are reasonably certain to 
remain throughout her lifetime.  38 U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(f). 

In this case, the report of a March 2004 private medical 
examination stated that although the appellant was able to 
leave her home for short distances unattended, she was 
substantially confined to her home or immediate area.  The 
diagnosis listed was multiple sclerosis (MS).  The examining 
physician related that MS was a chronic disease and that 
progression was anticipated.  Resolving doubt in the 
appellant's favor, the Board finds that the appellant is 
housebound as a result of a disability that is reasonably 
certain to remain throughout her lifetime. Id.  Therefore, 
the evidence supports special monthly death pension by reason 
of being permanently housebound.  38 U.S.C.A. § 5107(b).  To 
this extent, the appeal is granted.    


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Subject to the law and regulation governing the payment of 
monetary benefits, special monthly death pension for the 
surviving spouse of the veteran by reason of being 
permanently housebound is granted.  




REMAND

The appellant seeks special monthly death pension.  As 
discussed above, the Board has granted benefits on the basis 
of housebound status.  However, additional benefits may be 
paid if the appellant is in need of regular aid and 
attendance of another person.  

The Board notes that, in January 2005, it received a report 
of a private medical examination dated in March 2004.  The RO 
has not considered this examination report in his 
adjudication of the issues on appeal and the appellant has 
not waived RO consideration.  However, the examination is 
relevant only to the special monthly pension issue.  The 
Board was able to decide the issue in the appellant's favor 
only with respect to the housebound benefits.  Therefore, a 
remand is required so that the RO can consider this evidence 
with respect to the claim for special monthly death pension 
on the basis of need for regular aid and attendance.  See 
69 Fed. Reg. 53,807 (Sept. 3, 2004) (effective Oct. 4. 2004) 
(amending 38 C.F.R. 
§ 20.1304(c)).  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue of 
entitlement to special monthly death 
pension for the surviving spouse of the 
veteran by reason of need for regular aid 
and attendance.  It must consider the 
March 2004 private medical examination, 
as well as any other evidence received 
since the September 2004 supplemental 
statement of the case.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford her an opportunity 
to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


